UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO, individually and on
behalf of all others similarly situated,
                              Plaintiff,              19 Civ. 10056 (KPF)
                       -v.-
                                                            ORDER
AERO AG HOLDINGS, LLC,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

         For the reasons stated on the record during the pre-motion conference

held on April 8, 2020, and upon the consent of the parties, this matter is

hereby STAYED until August 3, 2020, or further order of this Court.

      SO ORDERED.

Dated:        April 8, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
